DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 60 and 91-120 (Group II) in the reply filed on 12/23/2021 is acknowledged.
Claim Objections
Claim 97 is objected to because of the following informalities:  Claim 97 recites “the cathode buffer layer comprises and anion conducting polymer.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 60, 91, 98-100, 105, 111-112 and 115-116 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0111083 of Masel.
As to claim 60, Masel teaches of a method of electrolytically reducing a carbon oxide, the method comprising:
providing a salt solution to an anode chamber of a membrane electrode assembly (MEA) (Masel, [0106]), wherein the membrane electrode assembly comprises a cathode layer comprising a carbon oxide reduction catalyst; an anode layer Masel, [0013] – [0015], [0062], [0101] – [0109] and Fig. 1); and
electrolytically reducing the carbon oxide at the cathode of the MEA while the MEA is in contact with the salt solution (Masel, [0106], [0092] – [0093]).

    PNG
    media_image1.png
    552
    515
    media_image1.png
    Greyscale

As seen in Fig. 1, a membrane (52) is between a cathode (53) and anode (51). A 10 mM KHCO3- solution is fed to the anode flow chamber (50) and humidified carbon dioxide gas is fed to the cathode flow chamber (54). 
As to claim 91, Masel teaches the carbon oxide is carbon dioxide and the reduction catalyst is silver, but can also be gold, copper or a combination of one or more (Masel, [0062] and [0103]
As to claim 98, Masel teaches the polymer membrane is an anion conducting membrane (Masel, [0101] and [0105]).
As to claim 99, Masel teaches the salt comprising potassium, thus an alkali metal ion (Masel, [0106]).
As to claim 100, Masel teaches the salt comprises an anion of bicarbonate (Masel, [0106]). 
As to claim 111, Masel teaches the polymer is an anion conducting polymer such that it is the only polymer (thus all polymers of the MEA are anion conducting polymers) (Masel, [0101] - [0105]. Masel also teaches the catalyst is copper and the salt is potassium bicarbonate (Masel, [0062] and [0106]).
As to claim 112, Masel teaches the salt is present at 10 mM concentration, thus anticipating the claimed range (Masel, [0106]).
As to claim 115, Masel teaches the carbon dioxide can be reduced to an organic compound with two carbon atoms and the salt comprises potassium (Masel, [0013] and [0106]).
As to claim 116, Masel teaches the salt solution is provided as anode water to the anode layer (Masel, [0106]).

Claims 60, 91, 98-100 and 111-118 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0274109 of Kudo et al.
As to claim 60, Kudo teaches a method of electrolytically reducing a carbon oxide, the method comprising:
providing a salt solution to a membrane electrode assembly (MEA) comprising a cathode layer comprising a carbon oxide reduction catalyst; an anode layer comprising a catalyst that promotes water oxidation; and a polymer membrane layer (PEM) disposed between, and in contact with, the cathode and anode layers such that the concentration of the salt solution is 1 M (Kudo, [0024] – [0041], [0073] – [0075], [0084] and Fig. 14); and 
electrolytically reducing the carbon oxide at the cathode of the MEA while the MEA is in contact with the salt solution (Kudo, [0077]).

    PNG
    media_image2.png
    534
    765
    media_image2.png
    Greyscale

As seen in Fig. 14, there is a membrane (30), cathode (22) and anode (11). Carbon dioxide is introduced into the cathode chamber and an aqueous salt solution is introduced into the anode chamber.
As to claim 91, Kudo teaches the carbon oxide is carbon dioxide and the reduction catalyst is silver, gold or copper or a combination thereof (Kudo, [0039] and [0031]).
As to claim 98, Kudo teaches the membrane is an anion conducting membrane (Kudo, [0041]).
As to claim 99, Kudo teaches the salt comprises alkali metal ions (Kudo, [0042]).
As to claim 100, Kudo teaches the salt comprises anions of phosphate, sulfate, bicarbonate or hydroxide (Kudo, [0042]).
As to claim 111, Kudo teaches the membrane is an anion conducting polymer, the reduction catalyst is copper and the salt comprises an alkali metal cation and hydroxide or bicarbonate anion (Kudo, [0041] – [0042]).
As to claims 112-113, Kudo teaches the salt solution is a 1M solution, thus anticipating the claimed range (Kudo, [0084]). 
As to claim 114, Kudo teaches the MEA is configured to produce methane by reducing carbon dioxide at the cathode layer and the salt comprises sodium ions (Kudo, [0031] and [0042]).
As to claim 115, Kudo teaches the MEA is configured to produce an organic compound with two carbon atoms by reducing carbon dioxide and the salt comprises potassium (Kudo, [0031] and [0042]).
As to claim 116, Kudo teaches the salt solution is provided to the MEA as anode water to the anode layer (Kudo, [0075]).
As to claim 117, Kudo teaches recovering the anode water and recirculating it back to the anode layer of the MEA (Kudo, [0044] and [0047]
As to claim 118, Kudo teaches the anode circulation system includes a storage tank (102) which is utilized to collect oxygen and store the anode solution when the reduction process is stopped (Kudo, [0044] and [0078]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 60, 91-103, 105-110 and 116-118 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0321334 of Kuhl et al in view of US 2007/0259206 of Masel et al (herein Masel 2).
As to claim 60, Kuhl teaches of a method of electrolytically reducing a carbon oxide, the method comprising:
providing water to a membrane electrode assembly (MEA) comprising an cathode layer comprising a carbon oxide reduction catalyst; an anode layer comprising a catalyst that promotes oxidation of water; and a polymer electrode membrane (PEM) layer disposed between, and in contact with, the cathode and anode layers (Kuhl, [0017], [0045], [0046], [0049] and Fig. 7); and
electrolytically reducing the carbon oxide at the cathode of the MEA while the MEA is in contact with water (Kuhl, [0075] – [0086]).
Kuhl teaches that the cathode feed stream containing the carbon oxide can be humidified or the anode feed stream delivers liquid water is used to maintain hydration of the membrane (Kuhl, [0042]).

    PNG
    media_image3.png
    798
    766
    media_image3.png
    Greyscale

Kuhl does not teach that a salt solution is provided to the membrane electrode assembly, however, Kuhl does teach that the oxidation reactants can be any suitable oxidation reactant (Kuhl, [0035]).
Masel 2 teaches of electrolytic reduction of carbon dioxide (Masel 2, Abstract).
Masel 2 additionally that suitable oxidation reactants provided to the anode include water, hydroxide, carbonate and bicarbonate (Masel 2, [0014] and [0104]).
In particular Masel 2 teaches that a 10 mM bicarbonate solution is fed to the anode in a cell that reduces carbon dioxide at the cathode (introduced as humidified CO2) (Masel 2, [0104]) such that one of ordinary skill in the art would expect a predictable result in the reduction of the carbon oxide reactant and oxidation of the water (and bicarbonate) at the anode when introduced into the cell as well as maintaining the hydration of the membrane as desired by Kuhl by the introduction of water into the anode chamber.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuhl as per Masel 2 so as to utilize the desired electrolyte and salt concentration thereof introduced into the anode chamber for providing a salt solution to the membrane to maintain the hydration of the membrane and provide a predictable result in the oxidation and reduction of the reactants within the cell in producing the desired products thereof.
 As to claim 91, Kuhl in view of Masel 2 teaches to the method of claim 60.
Kuhl additionally teaches the carbon oxide is carbon dioxide and the reduction catalyst is gold, silver, copper or a combination thereof (Kuhl, [0018], [0046] and [0037]
As to claim 92, Kuhl in view of Masel 2 teaches to the method of claim 60.
Kuhl additionally teaches that the carbon oxide is carbon monoxide and the reduction catalyst comprises gold, silver, copper or combinations thereof (Kuhl, [0037], [0046] and [0084]).
As to claim 93, Kuhl in view of Masel 2 teaches to the method of claim 60.
Kuhl additionally teaches the cathode layer comprises an anion conducing polymer (Kuhl, [0017] and [0019]).
As to claim 94, Kuhl in view of Masel 2 teaches to the method of claim 60.
Kuhl additionally teaches the anode layer comprises a cation conducing polymer (Kuhl, [0017] and [0023]).
As to claim 95, Kuhl in view of Masel 2 teaches to the method of claim 60.
Kuhl additionally teaches the MEA is bipolar, having at least one layer of cation conducting polymer and at least one layer of anion conducting polymer (Kuhl, [0066] – [0068] and Fig. 6).

    PNG
    media_image4.png
    645
    521
    media_image4.png
    Greyscale

As seen in Fig. 6, the MEA (600) includes a cathode (620) and cathode buffer layer (625), polymer membrane (665), and anode (640) with optional anode buffer layer (645). The polymer membrane is a cation conducting membrane and the cathode buffer layer is an anion conducting membrane, thus making the MEA bipolar.
As to claim 96, Kuhl in view of Masel 2 teaches to the method of claim 60.
Kuhl additionally teaches the MEA or PEM comprises a polymer electrolyte layer and a cathode buffer layer (Kuhl, [0025] – [0026], [0051] and [0067]).
As to claim 97, Kuhl in view of Masel 2 teaches to the method of claim 96.
Kuhl teaches the polymer electrolyte layer comprises a cation conducing polymer and the cathode buffer layer comprise an anion conducting polymer (Kuhl, [0068]).
As to claims 101-103, Kuhl in view of Masel 2 teaches to the method of claim 60.
Kuhl additionally teaches the MEA is bipolar, having at least one layer of cation conducting polymer and at least one layer of anion conducting polymer (Kuhl, [0066] – [0068] and Fig. 6).

    PNG
    media_image4.png
    645
    521
    media_image4.png
    Greyscale

As seen in Fig. 6, the MEA (600) includes a cathode (620) and cathode buffer layer (625), polymer membrane (665), and anode (640) with optional anode buffer layer (645). The polymer membrane is a cation conducting membrane and the cathode buffer layer is an anion conducting membrane, thus making the MEA bipolar.
Kuhl additionally teaches the reduction catalyst is copper (Kuhl, [0046]).
Kuhl does not teach the concentration of the salt in the salt solution.
Masel 2 teaches of electrolytic reduction of carbon dioxide (Masel 2
Masel 2 additionally that suitable oxidation reactants provided to the anode include water, hydroxide, carbonate and bicarbonate (Masel 2, [0014] and [0104]).
In particular Masel 2 teaches that a 10 mM potassium bicarbonate solution is fed to the anode in a cell that reduces carbon dioxide at the cathode (introduced as humidified CO2) (Masel 2, [0104]) such that one of ordinary skill in the art would expect a predictable result in the reduction of the carbon oxide reactant and oxidation of the water (and bicarbonate) at the anode when introduced into the cell as well as maintaining the hydration of the membrane as desired by Kuhl by the introduction of water into the anode chamber.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuhl as per Masel 2 so as to utilize the desired electrolyte and salt concentration thereof introduced into the anode chamber for providing a salt solution to the membrane to maintain the hydration of the membrane and provide a predictable result in the oxidation and reduction of the reactants within the cell in producing the desired products thereof.
As to claim 105, Kuhl in view of Masel 2 teaches to the method of claim 101.
Kuhl additionally teaches the MEA is configured to produce organic compounds with two carbon atoms by reducing carbon dioxide or carbon monoxide at the cathode (Kuhl, [0084]).
Kuhl does not teach the salt comprises a potassium.
Masel 2 teaches of electrolytic reduction of carbon dioxide (Masel 2
Masel 2 additionally that suitable oxidation reactants provided to the anode include water, hydroxide, carbonate and bicarbonate (Masel 2, [0014] and [0104]).
In particular Masel 2 teaches that a 10 mM potassium bicarbonate solution is fed to the anode in a cell that reduces carbon dioxide at the cathode (introduced as humidified CO2) (Masel 2, [0104]) such that one of ordinary skill in the art would expect a predictable result in the reduction of the carbon oxide reactant and oxidation of the water (and bicarbonate) at the anode when introduced into the cell as well as maintaining the hydration of the membrane as desired by Kuhl by the introduction of water into the anode chamber.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuhl as per Masel 2 so as to utilize the desired electrolyte and salt concentration thereof introduced into the anode chamber for providing a salt solution to the membrane to maintain the hydration of the membrane and provide a predictable result in the oxidation and reduction of the reactants within the cell in producing the desired products thereof.
As to claim 106-108, Kuhl in view of Masel 2 teaches to the method of claim 60.
Kuhl additionally teaches the MEA is bipolar, having at least one layer of cation conducting polymer and at least one layer of anion conducting polymer (Kuhl, [0066] – [0068] and Fig. 6 (see Fig. 6 above)).
As seen in Fig. 6, the MEA (600) includes a cathode (620) and cathode buffer layer (625), polymer membrane (665), and anode (640) with optional anode buffer layer (645). The polymer membrane is a cation conducting membrane and the cathode buffer layer is an anion conducting membrane, thus making the MEA bipolar.
Kuhl additionally teaches the reduction catalyst is gold (Kuhl, [0046]).
Kuhl does not teach the salt in the salt solution or the concentration thereof.
Masel 2 teaches of electrolytic reduction of carbon dioxide (Masel 2
Masel 2 additionally that suitable oxidation reactants provided to the anode include water, hydroxide, carbonate and bicarbonate (Masel 2, [0014] and [0104]).
In particular Masel 2 teaches that a 10 mM potassium bicarbonate solution is fed to the anode in a cell that reduces carbon dioxide at the cathode (introduced as humidified CO2) (Masel 2, [0104]) such that one of ordinary skill in the art would expect a predictable result in the reduction of the carbon oxide reactant and oxidation of the water (and bicarbonate) at the anode when introduced into the cell as well as maintaining the hydration of the membrane as desired by Kuhl by the introduction of water into the anode chamber.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuhl as per Masel 2 so as to utilize the desired electrolyte and salt concentration thereof introduced into the anode chamber for providing a salt solution to the membrane to maintain the hydration 
As to claim 109, Kuhl in view of Masel 2 teaches to the method of claim 106.
Kuhl additionally teaches the MEA is configured to produce carbon monoxide by reducing carbon dioxide at the cathode (Kuhl, [0084]).
As stated above, the salt comprises alkali metal ions (potassium, see rejection to claim 106 above).
As to claim 110, Kuhl in view of Masel 2 teaches to the method of claim 106.
Kuhl does not introduce transition metal ions into the electrode or the polymer, thus the MEA comprises substantially no transition metal ions (Kuhl, [0046]).
Additionally Masel 2 introduces only alkali metal ions (potassium) into the MEA, thus substantially no transition metal ions (Masel 2, [0104]).
As to claim 116, Kuhl in view of Masel 2 teaches to the method of claim 60.
Kuhl additionally teaches supplying anode water to the anode layer of the MEA (Kuhl, [0083] and Fig. 8).

    PNG
    media_image5.png
    437
    604
    media_image5.png
    Greyscale

As to claim 117 and 118, Kuhl in view of Masel 2 teaches to the method of claim 116.
Kuhl additionally teaches recovering the anode water that is supplied to the MEA, storing the recovered anode water (in anode feed material tank) before recirculating it to the MEA (Kuhl, [0083] and Fig. 8).

Claim 104 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhl in view of Masel 2 as applied to claim 101 above, and further in view of US 2018/0274109 of Kudo et al.
As to claim 104, Kuhl in view of Masel 2 teach to the method of claim 101.
Kuhl teaches the MEA is configured to produce methane (Kuhl, [0084]).
Kuhl does not teach sodium as the alkali metal ion.
Masel 2 teaches potassium as the alkali metal cation (Masel 2, [0104]).
Kudo teaches to electrolytic carbon dioxide reduction systems and methods (Kudo, Abstract).
Kudo additionally teaches that in electrolytes sodium and potassium are equivalence such that one of ordinary skill in the art would expect a predictable result in the substitution of sodium for potassium cations within a salt and the solution thereof (Kudo, [0042]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuhl in view of Masel 2 as per Kudo so as to substitute sodium for potassium as the alkali metal cation as an equivalent component to the salt composition in performing the desired electrolytic reactions within the cell.

Claims 119 and 120 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhl in view of Masel 2 as applied to claim 117 or 60 above, and further in view of .
 As to claim 119, Kuhl in view of Masel 2 teaches to the method of claim 117.
Kuhl does not teach purifying the anode water or recovered anode water.
Kuhl does teach recycling unreacted anode feed material back to the electrolysis cell (Kuhl, Fig. 8).
Stark teaches to the electrolytic reduction of carbon dioxide (Stark, Abstract).
Stark additionally teaches the product gas is separated by a separation device such that the anode water can be recycled to the anode space for reuse (Start, [0048] and Figs. 1 and 2).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuhl as per Stark so as to utilize a gas/liquid separation device to remove undesired components from the water prior to recycling the water back to the anode space for reuse.
As to claim 120, Kuhl in view of Masel 2 teach to the method of claim 60.
Kuhl in view of Masel 2 do not teach recovering water from the carbon oxide stream after reduction at the cathode layer and providing the recovered water to the anode layer.
Stark teaches to electrolytic reduction of carbon dioxide (Stark, Abstract).
Stark additionally teaches that the reduction product can be stripped of excess water such that the excess water is recycled to the anode chamber, thus reducing the water requirement to the overall system (Stark, [0036], [0047] and Figs. 1 and 2).

    PNG
    media_image6.png
    543
    635
    media_image6.png
    Greyscale

Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuhl in view of Masel 2 as per Stark so as to strip excess water from the reduction product gas and provide the water to the anode chamber to recycle the water and reduce the water requirement of the overall system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/           Primary Examiner, Art Unit 1759